Citation Nr: 0944488	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a neck and shoulder 
disability.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1951 to January 
1954 and from March 1959 to February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied service connection for 
neck, shoulder, and low back disabilities.  

In October 2009, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The Veteran contends that he injured his lower back when he 
fell on the deck of ship during his first period of active 
service in the Army.  He testified that he was treated for 
chronic back, neck and shoulder problems during his second 
period of service, and that he has had chronic problems ever 
since his discharge from service.  

Although a report from the National Personal Records Center 
(NPRC) in June 2005 indicated that the Veteran's service 
treatment records for his first period of service were 
unavailable due to fire related loss, the evidentiary record 
as currently constituted includes a January 1954 separation 
examination report for his first period of service.  The 
report showed no complaints or pertinent abnormalities, and 
the Veteran's neck, upper extremities, spine and 
musculoskeletal system were normal on examination.  Service 
treatment records for his second period of service showed 
that the Veteran was treated for non-traumatic neck and 
shoulder pain on several occasions, and included impressions 
of myositis and lymphadenitis.  The records also showed that 
the Veteran was treated for non-traumatic lumbosacral pain in 
June 1962.  The diagnosis was acute lumbosacral strain.  
However, his separation examination in February 1963, showed 
no pertinent complaints or abnormalities, and his neck, upper 
extremities, spine and musculoskeletal system were normal on 
examination.  

Private medical records showed treatment for neck and low 
back problems beginning in September 2002.  A private MRI in 
April 2005 showed degenerative disc disease throughout the 
Veteran's lumbar spine.  VA medical records showed treatment 
for low back pain beginning in July 2007.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In this case, the evidence of record shows treatment for 
neck, shoulder and low back problems in service, medical 
evidence of a current disability, and the Veteran's testimony 
that he has had chronic neck, shoulder and back problems ever 
since service.  However, he has never been afforded a VA 
examination to determine the nature and etiology of any 
claimed disability.  Therefore, one must be provided to him.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty 
to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  

Part of VA's duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA) is to provide the Veteran with 
an examination if, as in this case, there is competent 
evidence of a current disability, and the evidence indicates 
that the current disability may be related to an event in 
service.  38 C.F.R. § 3.159(c)(4) (2009).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  The RO/AMC shall afford the Veteran a 
VA orthopedic examination to determine 
the nature and etiology of any identified 
neck, shoulder, or low back disability.  
All indicated tests and studies are to be 
performed.  The claims file and a copy of 
this Remand must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any identified neck, shoulder or 
low back disability is related to the 
Veteran's military service.  

The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the examiner is only able to theorize or 
speculate as to the relationship, if any, 
between any identified disability and 
service, this should be so stated.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

